Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-18-00735-CV

                                               José S. FAJARDO,
                                                    Appellant

                                                          v.

                                                  RAFCO LLC,
                                                    Appellee

                       From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 2018CV05195
                                Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           Appellant José S. Fajardo filed a notice of appeal in this court on October 11, 2018.

Appellant was required to pay $205.00 in filing fees to this court. See TEX. R. APP. P. 5. 1

Appellant did not timely pay the required fees. On November 2, 2018, when the fees remained

unpaid, we ordered Appellant to provide written proof to this court not later than November 12,


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00); id. §§ 51.0051, .208 (additional fee $50.00);
id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee $25.00); Texas Supreme Court
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.
A § B.l.(a).
                                                                                      04-18-00735-CV


2018, that the filing fees have been paid or Appellant is entitled to appeal without paying the filing

fees. See id. We warned Appellant that if he failed to respond as ordered, the appeal would be

dismissed without further notice. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                   PER CURIAM




                                                 -2-